Exhibit 10.6

DANAHER CORPORATION

2007 STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

(Non-US Employees)

Unless otherwise defined herein, the terms defined in the Danaher Corporation
2007 Stock Incentive Plan (the “Plan”) shall have the same defined meanings in
this Stock Option Agreement (the “Option Agreement”).

 

I. NOTICE OF STOCK OPTION GRANT

Name:

Address:

The undersigned Optionee has been granted an Option to purchase Common Stock of
the Company, subject to the terms and conditions of the Plan and this Option
Agreement, as follows:

 

Date of Grant

   ___________________________________________

Exercise Price per Share

   $__________________________________________

Total Number of Shares Granted

   ___________________________________________

Total Exercise Price

   $__________________________________________

Type of Option

   U.S. Nonstatutory Stock Option

Expiration Date

   Tenth anniversary of Date of Grant

Vesting Schedule

  

Time-Based Vesting Criteria

   ___________________________________________

and/or

  

[Performance Objective]

   ___________________________________________



--------------------------------------------------------------------------------

II. AGREEMENT

1. Grant of Option. The Company hereby grants to Optionee named in the Notice of
Stock Option Grant (the “Optionee”), an option (the “Option”) to purchase the
number of shares (the “Shares”) set forth in the Notice of Stock Option Grant,
at the exercise price per Share set forth in the Notice of Stock Option Grant
(the “Exercise Price”), and subject to the terms and conditions of the Plan,
which are incorporated herein by reference. In the event of a conflict between
the terms and conditions of the Plan and this Option Agreement, the terms and
conditions of the Plan shall prevail.

2. Vesting.

(a) Vesting Schedule. Except as may otherwise be set forth in this Option
Agreement or in the Plan, Options awarded to an Optionee shall not vest until
Optionee (i) satisfies the performance-based vesting criteria (“Performance
Objective”), if any, applicable to such Options and (ii) continues to be
actively employed with the Company or an Eligible Subsidiary for the periods
required to satisfy the time-based vesting criteria (“Time-Based Vesting
Criteria”) applicable to such Options. The Performance Objective and Time-Based
Vesting Criteria applicable to an Option are collectively referred to as
“Vesting Conditions,” and the earliest date upon which all Vesting Conditions
are satisfied is referred to as the “Vesting Date.” The Vesting Conditions for
an Option received by an Optionee shall be established by the Compensation
Committee (the “Committee”) (or by one or more members of Company management, if
such power has been delegated in accordance with the Plan and applicable law)
and reflected in the account maintained for Optionee by an external third party
administrator of the Option awards. Further, during any approved leave of
absence, to the extent permitted by local law, the Committee shall have
discretion to provide that the vesting of the Options shall be frozen as of the
first day of the leave and shall not resume until and unless Optionee returns to
active employment prior to the Expiration Date of the Options.

(b) Performance Objective. The Committee shall determine whether the Performance
Objective applicable to an Option has been met, and such determination shall be
final and conclusive. Until the Committee has made such a determination, the
Performance Objective may not be considered to have been satisfied.
Notwithstanding any determination by the Committee that the Performance
Objective has been attained with respect to particular Options, such Options
shall not be considered to have vested unless and until Optionee has satisfied
the Time-Based Vesting Criteria applicable to such Options.

(c) Age 65. Notwithstanding the foregoing, the Time-Based Vesting Criteria
applicable to all Options held by an Optionee shall be deemed 100% satisfied
upon Optionee’s attainment of age 65; provided that such Options shall remain
subject to any applicable Performance Objective that remains unsatisfied as of
such date.

3. Exercise of Option.

(a) Right to Exercise. This Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Stock Option Grant
and with the applicable provisions of the Plan and this Option Agreement.

 

2



--------------------------------------------------------------------------------

(b) Method and Time of Exercise. This Option shall be exercisable by any method
made available from time to time by the external third party administrator of
the Option awards. An exercise may be made with respect to whole Shares only,
and not for a fraction of a Share.

Shares shall not be issued under the Plan unless the issuance and delivery of
such Shares comply with (or are exempt from) all applicable requirements of law,
including (without limitation) the Securities Act, the rules and regulations
promulgated thereunder, state securities laws and regulations, and the
regulations of any stock exchange or other securities market on which the
Company’s securities may then be traded. The Committee may require Optionee to
take any reasonable action in order to comply with any such rules or
regulations. Assuming such compliance, for income tax purposes the Shares shall
be considered transferred to Optionee on the date the Option is exercised with
respect to such Shares.

(c) Acknowledgment of Potential Securities Law Restrictions. Unless a
registration statement under the Securities Act covers the Shares issued upon
exercise of an Option, the Committee may require that Optionee agree in writing
to acquire such Shares for investment and not for public resale or distribution,
unless and until the Shares subject to the Award are registered under the
Securities Act. The Committee may also require Optionee to acknowledge that he
or she shall not sell or transfer such Shares except in compliance with all
applicable laws, and may apply such other restrictions as it deems appropriate.
Optionee also acknowledges that the U.S. federal securities laws prohibit
trading in the stock of the Company by persons who are in possession of
material, non-public information, and also acknowledges and understands the
other restrictions set forth in the Company’s Insider Trading Policy.

4. Method of Payment. Payment of the aggregate Exercise Price shall be by any of
the following, or a combination thereof, at the election of Optionee:

(a) cash, delivered to the external third party administrator of the Option
awards in any methodology permitted by such third party administrator; or

(b) to the extent permitted by applicable law, payment under a cashless exercise
program approved by the Company or through a broker-dealer sale and remittance
procedure pursuant to which Optionee (i) shall provide written instructions to a
licensed broker acceptable to the Company and acting as agent for Optionee to
effect the immediate sale of some or all of the purchased Shares and to remit to
the Company, out of the sale proceeds available on the settlement date,
sufficient funds to cover the aggregate Exercise Price payable for the purchased
Shares and (ii) shall provide written direction to the Company to deliver the
purchased Shares directly to such brokerage firm in order to complete the sale
transaction.

5. Termination of Employment.

(a) General. In the event Optionee’s active employment with the Company or an
Eligible Subsidiary terminates for any reason (other than death or Retirement),
all unvested Options shall be automatically forfeited by Optionee as of the date
of termination. In the event Optionee’s employment with the Company or an
Eligible Subsidiary terminates for any reason (other than death, Disability,
Retirement or Gross Misconduct), Optionee shall have a period of three
(3) months, commencing with the date Optionee is no longer actively employed, to
exercise the vested portion of any outstanding Options.

 

3



--------------------------------------------------------------------------------

(b) Death. Upon Optionee’s death, all unexpired options shall become fully
exercisable and may be exercised for a period of twelve (12) months thereafter
by the personal representative of Optionee’s estate or any other person to whom
the Option is transferred under a will or under the applicable laws of descent
and distribution.

(c) Disability. In the event Optionee’s employment with the Company or an
Eligible Subsidiary terminates by reason of Optionee’s Disability, all unvested
Options shall be automatically forfeited by Optionee as of the date of
termination and Optionee shall have until the first anniversary of Optionee’s
termination of employment for Disability to exercise the vested portion of any
outstanding Options.

(d) Normal Retirement. In the event Optionee voluntarily terminates his or her
employment with the Company or an Eligible Subsidiary at or after reaching age
65, and as of the date of Optionee’s Normal Retirement Optionee holds Options
that remain subject to any Performance Objective, the Options shall remain
outstanding for up to the fifth anniversary of such date (or if earlier, up to
the Expiration Date of the Option) to determine whether such conditions become
satisfied (and if the Committee determines that the Performance Objectives are
satisfied within such period, the Options shall remain outstanding and may be
exercised up until the fifth anniversary of the date of Optionee’s Normal
Retirement (or if earlier, up until the Expiration Date of the Options)). In the
event Optionee voluntarily terminates his or her employment with the Company or
an Eligible Subsidiary at or after reaching age 65, and as of the date of
Optionee’s Normal Retirement, Optionee holds Options that are not subject to any
unsatisfied Performance Objective, the Options shall remain outstanding and may
be exercised up until the fifth anniversary of such date (or if earlier, up
until the Expiration Date of the Option).

(e) Early Retirement. In the event Optionee voluntarily terminates his or her
employment with the Company or an Eligible Subsidiary prior to age 65 and the
Committee determines that the cessation of Optionee’s employment constitutes
Early Retirement, Optionee’s unvested Options shall remain outstanding and shall
continue to vest (as to both the Performance Objective and Time-Based Vesting
Criteria, as applicable) for a period of five (5) years following the date of
Optionee’s Retirement.

(f) Gross Misconduct. If Optionee’s employment with the Company or an Eligible
Subsidiary is terminated for Gross Misconduct, Optionee’s unexercised Options
shall terminate immediately as of the time of termination, without
consideration.

(g) Violation of Post-Employment Covenant. To the extent that any of Optionee’s
Options remain outstanding under the terms of the Plan or this Option Agreement
after termination of Optionee’s employment with the Company or an Eligible
Subsidiary, such Options shall nevertheless expire as of the date Optionee
violates any covenant not to compete or other post-employment covenant that
exists between Optionee on the one hand and the Company or any Subsidiary of the
Company, on the other hand.

 

4



--------------------------------------------------------------------------------

(h) Substantial Corporate Change. Upon a Substantial Corporate Change,
Optionee’s outstanding Options shall terminate unless provision is made for the
assumption or substitution of such Options as provided in Section 16(b) of the
Plan.

6. Non-Transferability of Option; Term of Option.

(a) This Option may not be transferred in any manner otherwise than by will or
by the laws of descent or distribution and may be exercised during the lifetime
of Optionee only by Optionee. The terms of the Plan and this Option Agreement
shall be binding upon the executors, administrators, heirs and permitted
successors and assigns of Optionee.

(b) This Option may be exercised only prior to the Expiration Date set out in
the Notice of Stock Option Grant, and may be exercised during such term only in
accordance with the Plan and the terms of this Option Agreement.

7. Amendment of Option or Plan. The Plan and this Option Agreement constitute
the entire understanding of the parties with respect to the subject matter
hereof and supersede in their entirety all prior undertakings and agreements of
the Company and Optionee with respect to the subject matter hereof. Optionee
expressly warrants that he or she is not accepting this Option Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. The Company’s Board may amend, modify or terminate the Plan or
any Option in any respect at any time; provided, however, that modifications to
this Option Agreement or the Plan that adversely affect Optionee’s rights
hereunder can be made only in an express written contract signed by the Company
and Optionee. Notwithstanding anything to the contrary in the Plan or this
Option Agreement, the Company reserves the right to revise this Option Agreement
and Optionee’s rights under outstanding Options as it deems necessary or
advisable, in its sole discretion and without the consent of Optionee, (1) upon
a Substantial Corporate Change, (2) as required by law, or (3) to comply with
Section 409A of the Code (“Section 409A”) or to otherwise avoid imposition of
any additional tax or income recognition under Section 409A in connection to
this award of Options.

8. Tax Obligations.

(a) Withholding Taxes. Regardless of any action the Company or any Subsidiary
employing Optionee (the “Employer”) take with respect to any or all federal,
state, local or foreign income tax, social insurance, payroll tax, payment on
account or other tax related items (“Tax Related Items”), Optionee acknowledges
that the ultimate liability for all Tax Related Items associated with the Option
is and remains Optionee’s responsibility and that the Company and/or the
Employer (i) make no representations or undertakings regarding the treatment of
any Tax Related Items in connection with any aspect of the Option, including,
but not limited to, the grant, vesting or exercise of the Option, the subsequent
sale of Shares acquired pursuant to such exercise and the receipt of any
dividends; and (ii) do not commit to structure the terms of the grant or any
aspect of the Option to reduce or eliminate Optionee’s liability for Tax Related
Items. Further, if Optionee has relocated to a different jurisdiction between
the date of grant and the date of any taxable event, Optionee acknowledges that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

 

5



--------------------------------------------------------------------------------

Prior to the relevant taxable event, Optionee shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer (in its sole
discretion) to satisfy all Tax-Related Items. In this regard, Optionee
authorizes the Company and/or the Employer, in its sole discretion and to the
extent permitted under local law, to satisfy the obligations with regard to all
Tax Related Items legally payable by Optionee by one or a combination of the
following: (i) require Optionee to pay Tax-Related Items in cash with a
cashier’s check or certified check; (ii) withholding cash from Optionee’s wages
or other compensation payable to Optionee by the Company and/or the Employer;
(iii) withholding from the proceeds of a broker-dealer sale and remittance
procedure as described in Section 4(b) above; or (iv) withholding in Shares
otherwise issuable to Optionee, provided that the Company withholds only the
amount of Shares necessary to satisfy the minimum statutory withholding amount
or such other amount as may be necessary to avoid adverse accounting treatment
using the Fair Market Value of the Shares on the date of the relevant taxable
event. Optionee shall pay to the Company or the Employer any amount of Tax
Related Items that the Company or the Employer may be required to withhold as a
result of Optionee’s participation in the Plan or Optionee’s purchase of Shares
that are not satisfied by any of the means previously described. The Company may
refuse to honor the exercise and refuse to deliver the Shares to Optionee if
Optionee fails to comply with Optionee’s obligations in connection with the Tax
Related Items as described in this Section.

(b) Code Section 409A. Payments made pursuant to this Plan and the Option
Agreement are intended to qualify for an exemption from or comply with
Section 409A. Notwithstanding any provision in the Option Agreement, the Company
reserves the right, to the extent the Company deems necessary or advisable in
its sole discretion, to unilaterally amend or modify the Plan and/or this Option
Agreement to ensure that all Options granted to Optionees who are United States
taxpayers are made in such a manner that either qualifies for exemption from or
complies with Section 409A; provided, however, that the Company makes no
representations that the Plan or the Options shall be exempt from or comply with
Section 409A and makes no undertaking to preclude Section 409A from applying to
the Plan or any Options granted thereunder.

9. Rights as Shareholder. Until all requirements for exercise of the Option
pursuant to the terms of this Option Agreement and the Plan have been satisfied,
Optionee shall not be deemed to be a shareholder or to have any of the rights of
a shareholder with respect to any Shares.

10. No Employment Contract. Nothing in the Plan or this Option Agreement
constitutes an employment contract between the Company and Optionee and this
Option Agreement shall not confer upon Optionee any right to continuation of
employment with the Company or any of its Subsidiaries, nor shall this Option
Agreement interfere in any way with the Company’s or any of its Subsidiaries’
right to terminate Optionee’s employment or at any time, with or without cause
(subject to any employment agreement an Optionee may otherwise have with the
Company or a Subsidiary thereof and/or applicable law).

 

6



--------------------------------------------------------------------------------

11. Board Authority. The Board and/or the Committee shall have the power to
interpret this Option Agreement and to adopt such rules for the administration,
interpretation and application of the Option Agreement as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether any Options have vested). All interpretations
and determinations made by the Board and/or the Committee in good faith shall be
final and binding upon Optionee, the Company and all other interested persons
and such determinations of the Board and/or the Committee do not have to be
uniform nor do they have to consider whether Optionees are similarly situated.
No member of the Board and/or the Committee shall be personally liable for any
action, determination or interpretation made in good faith with respect to this
Option Agreement.

12. Headings. The captions used in this Option Agreement and the Plan are
inserted for convenience and shall not be deemed to be a part of the Option for
construction and interpretation.

13. Electronic Delivery.

(a) If Optionee executes this Option Agreement electronically, for the avoidance
of doubt Optionee acknowledges and agrees that his or her execution of this
Option Agreement electronically (through an on-line system established and
maintained by the Company or another third party designated by the Company, or
otherwise) shall have the same binding legal effect as would execution of this
Option Agreement in paper form. Optionee acknowledges that upon request of the
Company he or she shall also provide an executed, paper form of this Option
Agreement.

(b) If Optionee executes this Option Agreement in paper form, for the avoidance
of doubt the parties acknowledge and agree that it is their intent that any
agreement previously or subsequently entered into between the parties that is
executed electronically shall have the same binding legal effect as if such
agreement were executed in paper form.

(c) If Optionee executes this Option Agreement multiple times (for example, if
Optionee first executes this Option Agreement in electronic form and
subsequently executes the Option Agreement in paper form), Optionee acknowledges
and agrees that (i) no matter how many versions of this Option Agreement are
executed and in whatever medium, this Option Agreement only evidences a single
Option relating to the number of Shares set forth in the Notice of Stock Option
Grant and (ii) this Option Agreement shall be effective as of the earliest
execution of this Option Agreement by the parties, whether in paper form or
electronically, and the subsequent execution of this Option Agreement in the
same or a different medium shall in no way impair the binding legal effect of
this Option Agreement as of the time of original execution.

(d) The Company may, in its sole discretion, decide to deliver by electronic
means any documents related to the Option, to participation in the Plan, or to
future awards granted under the Plan, or otherwise required to be delivered to
Optionee pursuant to the Plan or under applicable law, including but not limited
to, the Plan, the Option Agreement, the Plan prospectus and any reports of the
Company generally provided to shareholders. Such means of electronic delivery
may include, but do not necessarily include, the delivery of a link to the

 

7



--------------------------------------------------------------------------------

Company’s intranet or the internet site of a third party involved in
administering the Plan, the delivery of documents via electronic mail (“e-mail”)
or such other means of electronic delivery specified by the Company. By
executing this Option Agreement, Optionee hereby consents to receive such
documents by electronic delivery. At Optionee’s written request to the Secretary
of the Company, the Company shall provide a paper copy of any document at no
cost to Optionee.

14. Data Privacy. Optionee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his or her Data
(as defined below) by and among, as necessary and applicable, the Employer, the
Company and its Subsidiaries for the exclusive purpose of implementing,
administering and managing Optionee’s participation in the Plan and in the
Company’s Amended and Restated 1998 Stock Option Plan (the “1998 Plan”).

Optionee understands that the Company and the Employer may hold certain personal
information about Optionee, including, but not limited to, Optionee’s name, home
address and telephone number, date of birth, social security or insurance number
or other identification number, salary, nationality, and job title, any Common
Stock or directorships held in the Company, and details of the Option or any
other option or other entitlement to Shares, canceled, exercised, vested,
unvested or outstanding in Optionee’s favor, for the purpose of implementing,
administering and managing the Plan and/or the 1998 Plan (“Data”). Optionee
understands that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan and/or the 1998 Plan,
that these recipients may be located in Optionee’s country or elsewhere, and
that the recipients’ country may have different data privacy laws and
protections than Optionee’s country. Optionee authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing Optionee’s
participation in the Plan and/or in the 1998 Plan, including any requisite
transfer of such Data as may be required to a broker or other third party with
whom Optionee may elect to deposit any Shares acquired upon exercise of the
Option or any other option or other entitlement to Shares.

Optionee understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative. Optionee understands that Data shall be held as
long as is reasonably necessary to implement, administer and manage his or her
participation in the Plan and/or the 1998 Plan, and he or she may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing his or her
local human resources representative. Optionee understands, however, that
refusing or withdrawing such consent may affect his or her ability to
participate in the Plan and/or the 1998 Plan. In addition, Optionee understands
that the Company and its Subsidiaries have separately implemented procedures for
the handling of Data which the Company believes permits the Company to use the
Data in the manner set forth above notwithstanding Optionee’s withdrawal of such
consent. For more information on the consequences of refusal to consent or
withdrawal of consent, Optionee understands that he or she may contact his or
her local human resources representative.

 

8



--------------------------------------------------------------------------------

15. Nature of Option. In accepting the Option, Optionee acknowledges and agrees
that:

(a) Optionee has received a copy of the Plan and the prospectus relating
thereto; he or she has read and is familiar with the terms and provisions
thereof and has had an opportunity to obtain the advice of counsel prior to
executing this Option Agreement and fully understands all provisions of the
Option Agreement and the Plan and hereby accepts this Option subject to all of
the terms and provisions thereof;

(b) Optionee shall accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Plan or
this Option Agreement;

(c) the award of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted repeatedly in the past;

(d) all decisions with respect to future option grants, if any, shall be at the
sole discretion of the Company;

(e) Optionee’s participation in the Plan is voluntary;

(f) the Option is an extraordinary item that (i) does not constitute
compensation of any kind for services of any kind rendered to the Company or any
Subsidiary, and (ii) is outside the scope of Optionee’s employment or service
contract, if any;

(g) the Option is not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement or welfare benefits or similar payments and in no event
should be considered as compensation for, or relating in any way to, past
services for the Company or any Subsidiary;

(h) the Option and Optionee’s participation in the Plan shall not be interpreted
to form an employment or service contract with the Company or any Subsidiary of
the Company;

(i) the future value of the Shares is unknown and cannot be predicted with
certainty;

(j) if the Shares do not increase in value, the Option will have no value;

(k) if Optionee exercises the Option and obtains Shares, the value of the Shares
obtained upon exercise may increase or decrease in value, even below the
Exercise Price;

(l) in consideration of the award of the Option, no claim or entitlement to
compensation or damages shall arise from termination of the Option or diminution
in value of the Option, or Shares purchased through the exercise of the Option,
resulting from termination of Optionee’s employment by the Company or any
Subsidiary (for any reason whatsoever and whether or not in breach of local
labor laws) and in consideration of the grant of the Option, Optionee
irrevocably releases the Company and any Subsidiary from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by signing/electronically accepting
the Option Agreement, Optionee shall be deemed irrevocably to have waived his or
her right to pursue or seek remedy for any such claim or entitlement;

 

9



--------------------------------------------------------------------------------

(m) in the event of termination of Optionee’s employment (whether or not in
breach of local labor laws), Optionee’s right to receive Options under the Plan
and to vest in such Options, if any, shall terminate effective as of the date
that Optionee is no longer actively employed and shall not be extended by any
notice period mandated under local law (e.g., active employment shall not
include a period of “garden leave” or similar period pursuant to local law);
furthermore, in the event of Optionee’s termination of employment (whether or
not in breach of local labor laws), Optionee’s right to exercise the Option
after termination of employment, if any, shall be measured by the date of
termination of active employment and shall not be extended by any notice period
mandated under local law; the Committee shall have the exclusive discretion to
determine when Optionee is no longer actively employed for purposes of this
Option;

(n) the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding Optionee’s participation in the
Plan or Optionee’s acquisition or sale of the underlying Shares;

(o) Optionee is hereby advised to consult with Optionee’s own personal tax,
legal and financial advisors regarding Optionee’s participation in the Plan
before taking any action related to the Plan; and

(p) Optionee will notify the Company of any change in address as indicated
below.

16. Language. If Optionee has received this Option Agreement, the Plan or any
other document related to the Plan translated into a language other than English
and if the meaning of the translated version is different than the English
version, the English version will control, unless otherwise prescribed by local
law.

17. Waiver of Right to Jury Trial. Each party, to the fullest extent permitted
by law, waives any right or expectation against the other to trial or
adjudication by a jury of any claim, cause or action arising with respect to the
Option or hereunder, or the rights, duties or liabilities created hereby.

18. Agreement Severable. In the event that any provision of this Option
Agreement shall be held invalid or unenforceable, such provision shall be
severable from, and such invalidity or unenforceability shall not be construed
to have any effect on, the remaining provisions of this Option Agreement.

19. Governing Law and Venue. The laws of the State of Delaware (other than its
choice of law provisions) shall govern this Option Agreement and its
interpretation. For purposes of litigating any dispute that arises with respect
to this Option, this Option Agreement or the Plan, the parties hereby submit to
and consent to the jurisdiction of the State of Delaware, agree that such
litigation shall be conducted in the courts of New Castle County, or the federal
courts for the United States for the District of Delaware, where this grant is
made and/or to be performed.

 

10



--------------------------------------------------------------------------------

20. Addendum. The Option shall be subject to the special terms and provisions
(if any) set forth in the Addendum to this Option Agreement for Optionee’s
country of residence. Moreover, if Optionee relocates to one of the countries
included in the Addendum, the special terms and conditions for such country will
apply to Optionee, to the extent the Company determines that the application of
such terms and conditions is necessary or advisable in order to comply with
local law or facilitate the administration of the Plan and provided the
imposition of the term or condition will not result in any adverse accounting
expense with respect to the Option. The Addendum constitutes part of this Option
Agreement.

In addition, the Company reserves the right to impose other requirements on the
Option and any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan and provided it does not result in
adverse accounting expense to the Company, and to require Optionee to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

[If the Option Agreement is signed in paper form, complete and execute the
following:]

 

OPTIONEE     DANAHER CORPORATION           Signature     Signature          
Print Name     Print Name               Title          Residence Address    

 

11



--------------------------------------------------------------------------------

ADDENDUM

This Addendum includes additional terms and conditions that govern the Option
granted to Optionee if Optionee resides in one of the countries listed herein.
Capitalized terms used but not defined herein shall have the same meanings
ascribed to them in the Notice of Stock Option Grant, the Option Agreement or
the Plan.

This Addendum may also include information regarding exchange controls and
certain other issues of which Optionee should be aware with respect to
Optionee’s participation in the Plan. The information is based on the
securities, exchange control and other laws concerning Options in effect as of
June 2008. Such laws are often complex and change frequently. As a result, the
Company strongly recommends that Optionee not rely on the information noted
herein as the only source of information relating to the consequences of
Optionee’s participation in the Plan as the information may be out of date at
the time Optionee exercises the Option or sells Shares acquired under the Plan.

In addition, this Addendum is general in nature and may not apply to Optionee’s
particular situation, and the Company is not in a position to assure Optionee of
any particular result. Accordingly, Optionee is strongly advised to seek
appropriate professional advice as to how the relevant laws in Optionee’s
country apply to Optionee’s specific situation.

If Optionee resides in a country but is considered a citizen or resident of
another country for purposes of the country in which Optionee resides, the
information contained in this Addendum may not be applicable to Optionee.

OPTIONEES IN CHINA, ITALY, SWITZERLAND, AND VIETNAM

Method of Exercise

Optionee acknowledges that due to regulatory requirements, and notwithstanding
any terms or conditions of the Plan or the Option Agreement to the contrary,
Optionees residing in mainland China, Italy, Switzerland and Vietnam will be
restricted to the cashless sell-all method of exercise with respect to their
Options. To complete a cashless sell-all exercise, Optionee understands that
Optionee needs to instruct the broker to: (i) sell all of the purchased Shares
issued upon exercise; (ii) use the proceeds to pay the Exercise Price, brokerage
fees and any applicable Tax-Related Items; and (iii) remit the balance in cash
to Optionee. In the event of changes in regulatory requirements, the Company
reserves the right to eliminate the cashless sell-all method of exercise
requirement and, in its sole discretion, to permit cash exercise, cashless
sell-to-cover exercise or any other method of exercise and payment deemed
appropriate by the Company.

 

12



--------------------------------------------------------------------------------

OPTIONEES IN ARGENTINA

Securities Law Notice

Optionee understands that neither the grant of the Option nor the purchase of
Shares constitute a public offering as defined by the Law 17,811, or any other
Argentine law. The offering of the Option is a private placement. As such, the
offering is not subject to the supervision of any Argentine governmental
authority.

OPTIONEES IN AUSTRALIA

Securities Law Notice

If Optionee acquires Shares pursuant to the Option and offers his or her Shares
for sale to a person or entity resident in Australia, Optionee’s offer may be
subject to disclosure requirements under Australian law. Optionee should obtain
legal advice on his or her disclosure obligations prior to making any such
offer.

OPTIONEES IN CANADA

Consent to Receive Information in English for Optionees in Quebec

The parties acknowledge that it is their express wish that this Option
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be written in English.

Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents exécutés, avis donnés et procédures
judiciaries intentées, directement ou indirectement, relativement à ou suite à
la présente convention.

OPTIONEES IN CHINA

Exchange Control Notice

Optionee understands and agrees that, pursuant to local exchange control
requirements, Optionee will be required to repatriate the cash proceeds from the
immediate sale of the Shares issued upon exercise to China. Optionee understands
that, under local law, such repatriation of his or her cash proceeds may need to
be effected through a special foreign exchange control account established by
the Company or one of its subsidiaries or by Optionee’s Employer and Optionee
hereby consents and agrees that any proceeds from the sale of any Shares he or
she acquires may be transferred to such special account prior to being delivered
to Optionee.

OPTIONEES IN HONG KONG

Securities Law Notice

The grant of the Option and the Shares issued upon exercise of the Option do not
constitute a public offer of securities and are available only to eligible
Employees.

 

13



--------------------------------------------------------------------------------

Please be aware that the contents of the Option Agreement, including this
Addendum, and the Plan have not been reviewed by any regulatory authority in
Hong Kong. Optionee is advised to exercise caution in relation to the Option. If
Optionee is in any doubt about any of the contents of this Option Agreement,
including this Addendum, or the Plan, Optionee should obtain independent
professional advice.

OPTIONEES IN INDIA

Exchange Control Notice

To the extent required by law, Optionee must repatriate to India foreign
currency that is due or has accrued (either by way of dividend or sales
proceeds) and convert such amounts to local currency within a reasonable period
of time (but not later than 90 days after receipt). If required by law, Optionee
also must obtain evidence of the repatriation of funds in the form of a foreign
inward remittance certificate (“FIRC”) from the bank where Optionee deposited
the foreign currency and Optionee must deliver a copy of the FIRC to the
Employer.

Because exchange control regulations can change frequently and without notice,
Optionee should consult his or her personal legal advisor before selling Shares
to ensure compliance with current regulations. It is Optionee’s responsibility
to comply with exchange control laws in India, and neither the Company nor the
Employer will be liable for any fines or penalties resulting from Optionee’s
failure to comply with applicable local laws.

OPTIONEES IN ITALY

Plan Document Acknowledgement

In accepting the Option, Optionee acknowledges that he or she has received a
copy of the Plan and the Option Agreement and has reviewed the Plan and the
Option Agreement, including this Addendum, in their entirety and fully
understands and accepts all provisions of the Plan and the Option Agreement,
including this Addendum.

Optionee further acknowledges that he or she has read and specifically and
expressly approves the following paragraphs of the Option Agreement: Tax
Obligations; No Employment Contract; Nature of Grant; Language; Governing Law
and Venue; and the Data Privacy paragraph included in this Addendum.

OPTIONEES IN KOREA

Exchange Control Notice

Exchange control laws require Korean residents who realize US$500,000 or more
from the sale of Shares to repatriate the sale proceeds back to Korea within
eighteen months of the sale.

If Optionee remits funds to purchase Shares, the remittance must be “confirmed”
by a foreign exchange bank in Korea. To receive the confirmation, Optionee
should submit the following to the foreign exchange bank: (i) a prescribed form
application; (ii) the Option Agreement, Notice of Stock Option Gant and any
other Plan documents received; and (iii) certificate of employment with the
local employer. Optionee should check with the bank to determine whether there
are any additional requirements.

 

14



--------------------------------------------------------------------------------

OPTIONEES IN MEXICO

Labor Law Acknowledgement

These provisions supplement the labor law acknowledgement contained in the
Agreement:

By accepting the Options, Optionee acknowledges that he or she understands and
agrees that: (i) the Option is not related to the salary and other contractual
benefits granted to Optionee by the Employer; and (ii) any modification of the
Plan or its termination shall not constitute a change or impairment of the terms
and conditions of employment.

Policy Statement

The invitation the Company is making under the Plan is unilateral and
discretionary and, therefore, the Company reserves the absolute right to amend
it and discontinue it at any time without any liability.

The Company, with registered offices at 2099 Pennsylvania Avenue, NW, 12th
Floor, Washington, D.C., United States of America, is solely responsible for the
administration of the Plan and participation in the Plan and, in Optionee’ case,
the acquisition of Shares does not, in any way establish an employment
relationship between Optionee and the Company since Optionee is participating in
the Plan on a wholly commercial basis and the sole employer is the Subsidiary
employing Optionee, as applicable, nor does it establish any rights between
Optionee and the Employer.

Plan Document Acknowledgment

By accepting the Option grant, Optionee acknowledges that he or she has received
copies of the Plan, has reviewed the Plan and the Option Agreement in their
entirety and fully understands and accepts all provisions of the Plan and the
Option Agreement.

In addition, by signing the Option Agreement, Optionee further acknowledges that
he or she has read and specifically and expressly approves the terms and
conditions in the Nature of Grant, Section 15 of the Option Agreement, in which
the following is clearly described and established: (i) participation in the
Plan does not constitute an acquired right; (ii) the Plan and participation in
the Plan is offered by the Company on a wholly discretionary basis;
(iii) participation in the Plan is voluntary; and (iv) the Company and its
Subsidiaries are not responsible for any decrease in the value of the Shares
underlying the Option.

Finally, Optionee hereby declares that he or she does not reserve any action or
right to bring any claim against the Company for any compensation or damages as
a result of participation in the Plan and therefore grants a full and broad
release to the Employer and the Company and its Subsidiaries with respect to any
claim that may arise under the Plan.

 

15



--------------------------------------------------------------------------------

Spanish Translation

Reconocimiento de la Ley Laboral

Estas disposiciones complementan el reconocimiento de la ley laboral contenida
en el Acuerdo:

Por medio de la aceptación de la Opción, quien tiene la opción manifiesta que
entiende y acuerda que: (i) la Opción no se encuentra relacionada con el salario
ni con otras prestaciones contractuales concedidas al que tiene la opción por
parte del patrón; y (ii) cualquier modificación del Plan o su terminación no
constituye un cambio o desmejora en los términos y condiciones de empleo.

Declaración de Política

La invitación por parte de la Compañía bajo el Plan es unilateral y discrecional
y, por lo tanto, la Compañía se reserva el derecho absoluto de modificar y
discontinuar el mismo en cualquier momento, sin ninguna responsabilidad.

La Compañía, con oficinas registradas ubicadas en 2099 Pennsylvania Avenue, NW,
12th Floor, Washington, D.C., United States of America, es la única responsable
de la administración del Plan y de la participación en el mismo y, en el caso
del que tiene la opción, la adquisición de Acciones no establece de forma
alguna, una relación de trabajo entre el que tiene la opción y la Compañía, ya
que la participación en el Plan por parte del que tiene la opción es
completamente comercial y el único patrón es la Subsidiaria que esta contratando
al que tiene la opción, en caso de ser aplicable, así como tampoco establece
ningún derecho entre el que tiene la opción y el patrón.

Reconocimiento del Plan de Documentos

Por medio de la aceptación de la Opción, el que tiene la opción reconoce que ha
recibido copias del Plan, que el mismo ha sido revisado al igual que la
totalidad del Acuerdo y, que ha entendido y aceptado las disposiciones
contenidas en el Plan y en el Acuerdo.

Adicionalmente, al firmar el Acuerdo, el que tiene la opción reconoce que ha
leído, y que aprueba específica y expresamente los términos y condiciones
contenidos en la Naturaleza del Otorgamiento, Apartado 15 del Acuerdo, sección
en la cual se encuentra claramente descrito y establecido lo siguiente: (i) la
participación en el Plan no constituye un derecho adquirido; (ii) el Plan y la
participación en el mismo es ofrecida por la Compañía de forma enteramente
discrecional; (iii) la participación en el Plan es voluntaria; y (iv) la
Compañía, así como sus Subsidiarias no son responsables por cualquier detrimento
en el valor de las Acciones en relación con la Opción.

Finalmente, por medio de la presente quien tiene la opción declara que no se
reserva ninguna acción o derecho para interponer una demanda en contra de la
Compañía por compensación, daño o perjuicio alguno como resultado de la
participación en el Plan y en consecuencia, otorga el más amplio finiquito a su
patrón, así como a la Compañía, a sus Subsidiarias con respecto a cualquier
demanda que pudiera originarse en virtud del Plan.

 

16



--------------------------------------------------------------------------------

OPTIONEES IN RUSSIA

Securities Law Notice

Optionee acknowledges that the Option Agreement, the grant of the Option, the
Plan and all other materials Optionee may receive regarding participation in the
Plan do not constitute advertising or an offering of securities in Russia. The
issuance of securities pursuant to the Plan has not and will not be registered
in Russia and therefore, the securities described in any Plan-related documents
may not be used for offering or public circulation in Russia.

Optionee acknowledges that he or she may hold Shares issued upon exercise of the
Option in Optionee’s account with the Company’s third party administrator in the
U.S. However, in no event will Shares issued to Optionee under the Plan be
delivered to Optionee in Russia.

 

17



--------------------------------------------------------------------------------

OPTIONEES IN SINGAPORE

Securities Law Notice

The grant of the Option is being made on a private basis and is, therefore,
exempt from registration in Singapore.

Director Notification

If Optionee is a director of a Singapore Subsidiary of the Company, Optionee
must notify the Singapore Subsidiary in writing within two days of Optionee
receiving or disposing of an interest (e.g., Options, Shares) in the Company or
any Subsidiary or within two days of becoming a director if such an interest
exists at the time. This notification alert also applies to an associate
director of the Singapore Subsidiary and to a shadow director of the Singapore
Subsidiary (i.e., an individual who is not on the board of directors of the
Singapore Subsidiary but who has sufficient control so that the board of
directors of the Singapore Subsidiary acts in accordance with the “directions
and instructions” of the individual).

OPTIONEES IN SPAIN

Nature of Plan

This provision supplements Section 15 of the Option Agreement. In accepting the
grant, Optionee acknowledges that he or she consents to participation in the
Plan and has received a copy of the Plan.

Optionee understands that the Company, in its sole discretion, has unilaterally
and gratuitously decided to grant Options under the Plan to individuals who may
be Employees of the Company or a Subsidiary throughout the world. The decision
is a limited decision that is entered into upon the express assumption and
condition that any grant will not economically or otherwise bind the Company or
Subsidiary on an ongoing basis. Consequently, Optionee understands that the
Option is granted on the assumption and condition that the Option and the Shares
issued upon exercise of the Option shall not become a part of any employment
contract (either with the Company or a Subsidiary) and shall not be considered a
mandatory benefit, salary for any purposes (including severance compensation) or
any other right whatsoever. In addition, Optionee understands that the grant of
the Option would not be made to Optionee but for the assumptions and conditions
referred to above; thus, Optionee acknowledges and freely accepts that should
any or all of the assumptions be mistaken or should any of the conditions not be
met for any reason, then any Option grant shall be null and void.

Exchange Control Notice

When receiving foreign currency payments derived from the ownership of Shares
(i.e., as a result of the sale of the Shares), Optionee must inform the
financial institution receiving the payment, the basis upon which such payment
is made. Optionee will need to provide the institution with the following
information: (i) his or her name, address, and fiscal identification number;
(ii) the name and corporate domicile of Company; (iii) the amount of the
payment; (iv) the currency used; (v) the country of origin; (vi) the reasons for
the payment; and (vii) additional information that may be required.

 

18



--------------------------------------------------------------------------------

If Optionee wishes to import the ownership title of the Shares (i.e., share
certificates) into Spain, he or she must declare the importation of such
securities to the Dirección General de Política Comercial e Inversiones
Exteriores.

To participate in the Plan, Optionee must comply with exchange control
regulations in Spain that require that the purchase of Shares be declared for
statistical purposes. If a Spanish financial institution executes the
transaction, the institution will automatically make the declaration on
Optionee’s behalf; otherwise, it is Optionee’s responsibility to make the
declaration. In addition, Optionee must file a declaration of ownership of
foreign securities each January.

OPTIONEES IN TAIWAN

Exchange Control Notice

Optionees may acquire foreign currency, and remit the same out of Taiwan, up to
US$5 million per year without justification. When remitting funds for the
purchase of Shares pursuant to the Plan, such remittances should be made through
an authorized foreign exchange bank. In addition, if Optionee remits TWD$500,000
or more in a single transaction, he or she must submit a Foreign Exchange
Transaction Form to the remitting bank. If the transaction amount is US$500,000
or more in a single transaction, Optionee also must provide supporting
documentation to the satisfaction of the remitting bank.

OPTIONEES IN THE UNITED KINGDOM

The following replaces Section 8(a) of the Option Agreement in its entirety:

(a) Withholding Taxes. Regardless of any action the Company or any Subsidiary
employing Optionee (the “Employer”) take with respect to any or all income tax,
primary and secondary Class 1 National Insurance contributions, payroll tax or
other tax-related withholding attributable to or payable in connection with or
pursuant to the grant, vesting, exercise, release or assignment of any Option
(the “Tax-Related Items”), Optionee acknowledges that the ultimate liability for
all Tax Related Items associated with the Option is and remains Optionee’s
responsibility and that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax Related Items
in connection with any aspect of the Option, including, but not limited to, the
grant, vesting or exercise of the Option, the subsequent sale of Shares acquired
pursuant to such exercise and the receipt of any dividends; and (ii) do not
commit to structure the terms of the grant or any aspect of the Option to reduce
or eliminate Optionee’s liability for Tax Related Items. Further, if Optionee
has relocated to a different jurisdiction between the date of grant and the date
of any taxable event, Optionee acknowledges that the Company and/or the Employer
(or former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

 

19



--------------------------------------------------------------------------------

As a condition of the issuance of Shares upon exercise of the Option, the
Company and/or the Employer shall be entitled to withhold and Optionee agrees to
pay, or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy, all obligations of the Company and/or the Employer to
account to HM Revenue & Customs (“HMRC”) for any Tax-Related Items. In this
regard, Optionee authorizes the Company and/or the Employer, in its sole
discretion and to the extent permitted under local law, to satisfy the
obligations with regard to all Tax Related Items legally payable by Optionee by
one or a combination of the following: (i) require Optionee to pay Tax-Related
Items in cash with a cashier’s check or certified check; (ii) withholding cash
from Optionee’s wages or other compensation payable to Optionee by the Company
and/or the Employer; (iii) withholding from the proceeds of a broker-dealer sale
and remittance procedure as described in Section 4(b) above; or (iv) withholding
in Shares otherwise issuable to Optionee, provided that the Company withholds
only the amount of Shares necessary to satisfy the minimum statutory withholding
amount or such other amount as may be necessary to avoid adverse accounting
treatment using the Fair Market Value of the Shares on the date of the relevant
taxable event.

Optionee shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to account to HMRC with
respect to the event giving rise to the Tax-Related Items (the “Chargeable
Event”) that cannot be satisfied by the means previously described. If payment
or withholding is not made within 90 days of the Chargeable Event (the “Due
Date”), Optionee agrees that the amount of any uncollected Tax-Related Items
shall (assuming Optionee is not a director or executive officer of the Company
(within the meaning of Section 13(k) of the U.S. Securities and Exchange Act of
1934, as amended)), constitute a loan owed by Optionee to the Employer,
effective on the Due Date. Optionee agrees that the loan will bear interest at
the then-current HMRC Official Rate and it will be immediately due and
repayable, and the Company and/or the Employer may recover it at any time
thereafter by any of the means referred to above. If any of the foregoing
methods of collection are not allowed under applicable laws or if Optionee fails
to comply with Optionee’s obligations in connection with the Tax-Related Items
as described in this Section, the Company may refuse to deliver the Shares
acquired under the Plan.

 

20